Citation Nr: 1453397	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD.

Although the Veteran filed a claim for PTSD, the Board has recharacterized the Veteran's claim as service connection for an acquired psychiatric disorder in light of the various psychiatric diagnoses contained in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at videoconference hearing in April 2014.  A copy of the hearing transcript has been associated with the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDING OF FACT

The Veteran does not have PTSD attributable to an in-service stressor, and his other diagnosed conditions were not incurred in service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a January 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, lay statements and hearing transcript have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and, to the extent possible, provides opinions regarding the nature and etiology of the Veteran's claimed psychiatric condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

As noted above, the Veteran has been diagnosed with several different psychiatric diagnoses.  The criteria for service connection generally differ slightly from the criteria for service connection for PTSD specifically.  Therefore, the Board will discuss them separately.

A.  Diagnoses Other Than PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Here, the Veteran has been diagnosed with depressive disorder, anxiety disorder, and adjustment disorder.  See December 2009 VA treatment records; January 2012 VA examination.  Therefore, element (1) of service connection, a current disability, has been met.

However, with respect to element (2), in-service incurrence of a disease, service treatment records reflect no complaints, treatment, or diagnoses of a psychiatric condition.  The Veteran underwent a retirement examination in December 1985.  No relevant abnormalities were noted, and the Veteran denied a history of depression on an accompanying medical history form.  Aside from the PTSD stressors discussed below, the Veteran has not alleged that he experienced any symptoms or events in service associated with depressive disorder, anxiety disorder, or adjustment disorder.  He has not been diagnosed with any psychoses as defined under 38 C.F.R. § 3.384, and psychoses are the only psychiatric conditions that may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  In addition, there is no indication of a psychiatric condition of any kind within one year of discharge.  Therefore, element (2) of service connection has not been met for his diagnosed, non-PTSD psychiatric conditions, and service connection is not warranted.

B.  PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

In this case, the Board finds that the overall weight of the evidence is against a finding of current PTSD.  The Veteran was diagnosed with PTSD by his treating social worker in December 2009, and VA records show he has receiving ongoing therapy in conjunction with that diagnosis.  However, the January 2012 VA examiner stated that the Veteran did not meet the full criteria for a PTSD diagnosis, specifically the criteria for avoidance, duration, and functional significance.  He further stated that psychological testing suggested exaggeration, and that the Veteran appeared anxious to draw attention to certain behaviors, such as sitting with his back to the door.  The examiner noted that while the Veteran may have unpleasant memories of Vietnam, the timeline of his assertions suggest that anxiety is coincident to his wife's cancer diagnosis and associated difficulties.  He also left his job during this period, which may have contributed to his adjustment difficulties.

Given the more detailed analysis of the VA examiner as to why the Veteran does not have PTSD, the Board finds that opinion more probative than the diagnosis of PTSD by his treating social worker, which does not include any such analysis.  The Board is mindful that the requirement of a currently disability for service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however, the Board is not finding that PTSD was diagnosed but no longer exists.  Rather, the Board finds that, when weighing the diagnoses of record, the overall weight of the evidence is against a finding of current PTSD.

The Board has considered the Veteran's testimony regarding his belief that he has PTSD.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis of PTSD.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Even assuming that a current PTSD diagnosis was established, the evidence does not reflect a link between a diagnosis and a stressor in service.  The Veteran contends that he was exposed to mortar attacks during his time in Vietnam.  He mentioned this in December 2009 to his treating social worker, who initially diagnosed "rule out PTSD."  He was later assessed with PTSD.  However, there is no affirmative evidence or statement from the social worker or another treating physician that PTSD is attributable to mortar attacks in service.

There are certain exceptions to the pleading-and-proof requirements when the claim for PTSD is predicated on other grounds - namely, a diagnosis of this condition during the Veteran's service (see 38 C.F.R. § 3.304(f)(1)); he engaged in combat against enemy forces and the traumatic event (stressor) is alleged to have occurred in combat (subpart (f)(2)); he was a prisoner of war (POW) (subpart (f)(4)); or there was a personal or sexual assault (subpart (f)(5)).  In this case, however, the Veteran's personnel records and Form DD-214 show that he served as an inventory management supervisor, and do not reflect, through awards or other indications, that he engaged in combat.  Moreover, he was not diagnosed with PTSD in service, has not claimed to be a POW, and has not alleged any personal assault.

In addition, the regulations governing claims for PTSD were amended effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. §§ 3.304(f)(3).  However, as discussed above, the Veteran has not been diagnosed with PTSD by a VA psychiatrist or psychologist.  Therefore, these relaxed standards are also not applicable.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


